Citation Nr: 0315582	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-03 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated at 20 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of left knee fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
August 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that an increased evaluation of 20 percent 
for the service connected low back strain was granted by the 
RO in a February 2001 rating decision, effective in September 
1999, which is the month in which the veteran's claim for 
increase was received.  However, this increased rating does 
not constitute a full grant of all benefits possible for the 
veteran's low back strain, and as the veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for low back strain is still pending.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified in January 2003 before the undersigned 
Veterans Law Judge (formerly member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West  Supp. 2001).  A transcript of 
that hearing has been associated with the record on appeal.  

During his January 2003 hearing, the veteran testified that 
he experiences psychiatric symptoms as a result of his 
service-connected disabilities.  A claim for a 
neuropsychiatric disability, as secondary to his service 
connected lower back and left knee disability is therefore 
inferred and is referred to the RO for appropriate action.


REMAND

The veteran seeks increased ratings for his service connected 
low back and left knee disabilities.  As noted above, he 
testified before the undersigned Veterans Law Judge in 
January 2003.

Concerning his service-connected disabilities, the veteran 
averred that his disabilities have increased in severity such 
as he has had to interfere with his ability to maintain 
employment.  He reported his lower back disability causes 
pain radiating from his lower back into his left leg.  These 
symptoms, combined with manifestations of his left knee 
disability interfered with his ability to perform his work as 
a trucker, requiring him to terminate employment.  He and his 
representative argued that these symptoms preclude most 
manual labor.  The veteran further stated that he lost his 
job with the United States Postal Service (USPS) due, at 
least in part, to his service connected disabilities.  He 
noted that he had filed a claim with VA vocational 
rehabilitation services, and that he had undergone the 
testing for placement.  

The Board observes that the most recent VA treatment records 
in the claims file are dated in March 2000.  The most recent 
VA examination is dated in December 2000.  Despite his 
complaints to the examiner of pain radiating from his lower 
back into his left leg, no neurological testing was 
accomplished to determine the nature and extent of these 
manifestations.  Remand is required in this case both to 
obtain current treatment records as well as to afford the 
veteran current and thorough examinations to determine the 
nature and extent of his lower back and left knee 
disabilities.

In addition, the Board notes that the criteria governing the 
evaluation of intervertebral disc syndrome were amended 
effective September 23, 2002.  Where the law changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The Board notes, however, that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.

Nonetheless, because the veteran has reported symptoms of 
radiculopathy in this case, it is possible that his 
disability could be evaluated more favorably under this 
diagnostic code rather than the diagnostic code under which 
it is now evaluated, should further medical evaluation 
demonstrate symptoms of a diseased disc.  Therefore, remand 
is further required to advise the veteran of the change in 
regulations, and to afford the RO the opportunity to 
determine which regulations may be more favorable to him.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should confirm whether the 
veteran is receiving VA vocational 
rehabilitation benefits.  If so, the RO 
should obtain the veteran's VA vocational 
rehabilitation folder and associate it 
with the claims folder.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated him for 
his service connected lower back and left 
knee disabilities.  The RO should procure 
duly executed authorization for the 
release of private medical records.

3.  The RO should then obtain any and all 
treatment records from health care 
providers the veteran identifies, 
including any and all inpatient and 
outpatient records, and clinical medical 
records.  In particular, the RO should 
obtain any and all treatment records from 
the VA Medical Center (VAMC) in Oakland, 
California from March 2000 to the 
present.

4.  The RO should also request that the 
veteran identify when and where he was 
employed by USPS and whether he received 
treatment or underwent examination while 
employed by USPS.  The RO should, in 
addition, procure duly executed 
authorization for the release of private 
medical records.

5.  The RO should request that USPS 
provide legible copies of any and all 
evaluations conducted, and of any records 
of treatment accorded the veteran that 
are not already of record.

6.  The RO should afford the veteran the 
opportunity to provide statements from 
employers who have found him unsuitable 
for employment.  

7.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

8.  After completing any above required 
development, the RO should make 
arrangements to afford the veteran VA 
orthopedic and neurological examinations 
to determine the nature and extent of his 
service connected lower back and left 
knee disabilities.  All indicated tests 
and studies should be performed.  If 
other examinations by specialists are 
indicated, they should be conducted.  
Send the claims folder to the examiner(s) 
for review.  The examiner(s) should 
address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the service connected lower back and 
left knee disabilities.

?	Describe any current symptoms and 
manifestations attributed to the 
lower back and left knee 
disabilities-including any and all 
neurological, muscular, and 
orthopedic manifestations.

?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all lower back and left knee 
pathology identified.

?	For any neurological involvement, 
identify specific manifestations and 
the severity of the symptomatology, 
including the nerve or nerves 
involved.

If the examiner determines that the 
veteran's lower back disability is 
manifested by a diseased disc and/or 
neurological involvement, the 
examiner should also determine 
whether the veteran's lower back 
disability involves intervertebral 
disc syndrome with persistent 
symptoms of sciatic neuropathy, 
muscle spasm, absent ankle jerk, and 
other neurological findings; or 
severe, recurring attacks with 
intermittent relief under the old 
criteria; or under the new criteria, 
involving total duration of 
incapacitating episodes of at least 
six weeks or of at least four weeks 
but less than six weeks during the 
past 12 months over the time period 
since September 2002.

?	Provide an assessment of the 
severity of any limitation of 
motion, providing numerical results 
of flexion, extension, lateral 
flexion, and rotation motion testing 
for the lower back and left knee.  

?	Provide an assessment of functional 
loss, if any, associated with the 
lower back and left knee disorders, 
including the presence of limitation 
of motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or other 
functional impairment, pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).

?	The examiner is requested to provide 
an opinion as to the severity of the 
veteran's industrial and 
occupational impairment and to what 
degree this impairment is the result 
of his service connected lower back 
and left knee disabilities.

9.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
increased evaluation for his service-
connected lower back strain and residuals 
of fracture of the left knee.  The 
analysis of the evaluation of the lower 
back disability should include 
consideration under both the old and new 
criteria for the evaluation of 
intervertebral disc disease under 
Diagnostic Code 5293 and a determination 
as to which is the most favorable to the 
veteran, as required under Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The RO should consider whether or not 
referral for consideration of an 
extraschedular rating is warranted under 
38 C.F.R. § 3.321(b) (2002).

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
notes that it is the veteran's responsibility to report for 
examination scheduled by VA, and that failure to do so could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2002).  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




